PER CURIAM.
The Florida Association of Insurance Agents and the Professional Insurance Agents of Florida, Inc., petition this court for review of non-final agency action as part of their challenge to a decision of the Department of Insurance to approve an application of Atlantic Preferred Insurance Company to provide insurance to certain property owners who are currently covered for windstorm damage by the Florida Windstorm Underwriting Association. Atlantic Preferred’s approved plan would provide coverage for all perils and the property owners, some of whose policies for perils other than windstorm damage are serviced by members of the petitioning associations, would be forced to purchase insurance from Atlantic Preferred or fore-*1234go windstorm coverage. Fla. Stat. § 627.351(2)(b) 5.e. (2000). Petitioners, however, fail to identify any agency order rendered within the last 30 days which they seek to have reviewed in this proceeding. We therefore conclude that this court lacks jurisdiction to entertain the petition and the petition is dismissed. In the absence of jurisdiction, we have no authority to grant a stay pursuant to Florida Rule of Appellate Procedure 9.190(e)(2), and petitioners’ motion for stay is also denied.
Petitioners’ petition for a formal administrative proceeding has been referred by the Department of Insurance to the Division of Administrative Hearings. The instant disposition is without prejudice to petitioners’ right to seek relief from the Administrative Law Judge who is assigned to the case.
PETITION FOR REVIEW OF NON-FINAL AGENCY ACTION DISMISSED AND MOTION FOR STAY DENIED.
BENTON, BROWNING and LEWIS, JJ., concur.